        Case 1:17-cv-00780-LJO-JLT Document 76 Filed 11/16/20 Page 1 of 2


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10   S.V., a minor, by and through her Guardian ad        No.: 1:17-cv-00780- LJO-JLT
     Litem, CLAUDIA VALENCIA,
11
                    Plaintiff,                            ORDER REQUIRING ADDITIONAL
12
                                                          INFORMATION IN SUPPORT OF MOTION TO
            v.
13                                                        WITHDRAW FUNDS
     DELANO UNION ELEMENTARY SCHOOL
14   DISTRICT, et al.,                                    (Doc. No. 74)
15                  Defendants.
16
17          Before the court for decision is minor plaintiff S.V.’s request to withdraw funds from the
18   blocked account established in her name as part of the settlement of this action. (Doc. Nos. 73, 74.) In
19   an order dated August 4, 2020, the court indicated its general willingness to allow the minor plaintiff to
20   utilize some of the funds in question for the purchase of a computer and to pay for a driver’s education
21   course. (Doc. No. 74.) Among other things, the court specifically required plaintiff to identify the
22   exact computer she wishes to purchase, the cost of the computer, and the company/store from which
23   plaintiff plans to purchase the computer. Similarly, the court directed plaintiff to specifically identify
24   the driving class in which she intends to enroll and the cost of that course. (Id. at 5.) On October 28,
25   2020, plaintiff again filed a request to withdraw that provided only some, but not all, of the specific
26   information required by the court’s order.
27          The court will attempt to clarify its instructions in this regard. The court will not be authorizing
28   plaintiff to withdraw cash from the blocked account. Rather, if such a request is granted, the court will

                                                          1
        Case 1:17-cv-00780-LJO-JLT Document 76 Filed 11/16/20 Page 2 of 2


1    instruct plaintiff’s bank to issue cashiers’ checks (or some other form of direct payment) directly to the

2    store from which she intends to purchase a computer and the school that runs the driver’s education

3    class in which she intends to enroll. Therefore, before the court can rule on her request, it requires the

4    following additional information:

5       -   Regarding the computer, plaintiff must provide the name, address, and phone number of the

6           store from which she intends to purchase a computer; the exact model of computer she intends

7           to purchase; a list of any other related items she believes she needs; and the exact cost of the

8           computer and related items.

9       -   Regarding the driver’s education course, plaintiff must provide the specific name of the school,

10          the specific course she intends to enroll in, and its cost.

11   If plaintiff (or plaintiff’s guardian) has any questions about this procedure, they may contact Chambers

12   staff at 559-499-5654.

13
     IT IS SO ORDERED.
14
15      Dated:     November 16, 2020
                                                         UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
